Citation Nr: 0627724	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  00-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971 
and from October 1974 to June 1983.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied the veteran's claim for a rating 
higher than 50 percent for his PTSD.

The veteran initially requested a central office hearing, but 
his representative canceled this hearing on his behalf in 
April 2004.  38 C.F.R. § 20.704(e) (2005).  The Board denied 
the claim in May 2005, but that decision was vacated and 
remanded by the United States Court of Appeals for Veterans 
Claims (the Court) in June 2006, in accordance with a May 
2006 Joint Motion.  Pursuant to the instructions in that 
Joint Motion, this claim must be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

As noted in the Joint Motion, a January 2004 Social Security 
Administration (SSA) award letter indicates that the veteran 
is receiving Social Security disability benefits, and VA's 
duty to assist requires that it obtain the records associated 
with the SSA's disability determination.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187-188 (2002) (citing, inter 
alia, Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) 
(VA has a duty to obtain SSA records when it has actual 
notice that the veteran is receiving SSA benefits).  In 
addition, there is some evidence that the veteran is 
unemployed due to his PTSD, including his own statement in 
his January 2004 Substantive Appeal (VA Form 9).  This should 
be considered in readjudicating the claim on remand, 
particularly in assessing the degree of occupational 
impairment listed in the 50, 70, and 100 percent criteria for 
evaluating PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).

In addition, since the RO and Board's adjudications of the 
veteran's claim, there have been numerous decisions of the 
Court and Federal Circuit as to the notification requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA), 
including Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The AMC should ensure compliance with all such 
applicable precedents.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a letter explaining 
the application of the VCAA to his claim, 
and ensure that this letter complies with 
all applicable precedents, including 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Request any available medical records 
from SSA concerning its determination 
that the veteran is disabled.  Records 
requested should include a copy of any 
disability determination made.  Any 
assistance by the veteran in obtaining 
such records should be requested as 
necessary.

3.  Then, review any additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


